        Case 6:21-cv-00474-AA         Document 1-23       Filed 03/29/21    Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                   EUGENE DIVISION

   Elizabeth HUNTER; et al., on behalf of             )
   themselves and all others similarly situated,      )
                                                      )      Civil Action No.
                                Plaintiffs,           )
                    v.                                )      DECLARATION OF SCOTT
                                                      )      MCSWAIN
    U.S. DEPARTMENT OF EDUCATION and                  )
    Suzanne GOLDBERG, in her official capacity as     )
    Acting Assistant Secretary for Civil Rights,      )
    U.S. Department of Education,                     )
                                                      )
                                Defendants.           )

I, Scott McSwain, declare:
   1. I am over 18 years of age and have personal knowledge of the matters stated in this
      declaration and would testify truthfully to them if called upon to do so.

   2. I am a resident of Tacoma, Washington, located in Pierce County.

   3. I started attending Union University in Jackson, TN in July 2006. I graduated in May
      2010.

   4. I chose Union University because my father is a Southern Baptist minister and knew the
      then president and several professors since he was an alumni.

   5. I was originally supposed to attend Murray State University in Kentucky but, when my
      father found out my roommate to be was gay, my family decided it was best to attend a
      school where surrounding myself with godly people would have a more positive effect on
      me.

   6. Union has “Community Values Statements”, which are included in the student handbook
      that goes to all students. These statements address a number of the school’s moral and
      ethical standards, including when it comes to queer and gender non-conforming students.

   7. There is a paragraph on “Sexually Impure Relationships” in the “Community Values
      Statements”. This policy states: “Sexually impure relationships include but are not
      limited to participation in or appearance of engaging in premarital sex, extramarital sex,
      homosexual activities, or cohabitation. Union affirms that sexual relationships are
      designed by God to be expressed solely within a marriage between a man and a woman.
      The Bible condemns all sexual relationships outside of marriage (Matt. 5:27-29; Gal.
      5:19). The promotion, advocacy, defense or ongoing practice of a homosexual lifestyle
      (including same-sex dating behaviors) is also contrary to our community values.


DECLARATION OF SCOTT MCSWAIN                                                                       1
      Case 6:21-cv-00474-AA         Document 1-23       Filed 03/29/21     Page 2 of 3




     Homosexual behaviors, even in the context of a marriage, remain outside Union’s
     community values. We seek to help students who face all types of sexual temptation,
     encouraging single students to live chaste, celibate lives, and encouraging married
     students to be faithful to their marriage and their spouse.”

  8. The policy goes on to address transgender students in a “Gender Identity” paragraph
     which states: “Union adheres to the biblical tenet that God created only two genders, that
     He fashioned each one of us and thus designated our gender/sex. Therefore, identifying
     oneself as a gender other than the gender assigned by God at birth is in opposition to the
     University’s community values. Further, engaging in activities or making any efforts to
     distinguish or convert one’s gender/sex to something other than the gender/sex to which
     you were biologically born and which was God-given (i.e. transvestites, transsexuals,
     transgenders, etc.) is prohibited.”

  9. The school dress code also commands that faculty, students, and staff must “dress in such
     a way that represents their legal gender”.

  10. I am a gay man.

  11. During my time at Union, the school found out I was gay. I don’t know how they found
      out I was gay. It could have been an ex-girlfriend, another gay student at the school, or
      someone in my fraternity.

  12. I was taken into a dimly lit room where Union told me that I was going to hell and that
      the school was worried for my soul.

  13. Union told me that I would be thrown out and all of my credits taken away if I did not
      attend sexual conversion therapy.

  14. I was given vouchers for an Exodus International approved therapist.

  15. I was also required to install software that would send the school my online history every
      week.

  16. During my time in conversion therapy, I was sexually assaulted by my therapist. I
      reported this to the school.

  17. Union University subjected me to severe psychological torture through their discipline.

  18. The school’s policies made me feel that I was subpar and subhuman in their eyes.

  19. As a result of the school’s actions, I was diagnosed with anxiety and panic disorder. I
      have been to urgent care multiple times for panic attacks, including as recently as August
      of 2020.

  20. I am participating in this lawsuit because Union continues to discriminate against
      students and potential students based on who they love while accepting federal funds. I



DECLARATION OF SCOTT MCSWAIN                                                                      2
        Case 6:21-cv-00474-AA         Document 1-23        Filed 03/29/21     Page 3 of 3




       want to have a part in rooting out the discrimination and psychological torture that is still
       going on in West Tennessee.

   21. I am a federal income taxpayer in the United States. I am also repaying student loans
       from the U.S. Department of Education that I took out to enroll in Union.

    Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is true and
correct, and that this declaration was executed this ____ day of March, 2021.



                                               By:

                                               Scott McSwain




DECLARATION OF SCOTT MCSWAIN                                                                       3
